Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 2 July 1998.
Tribute
I would now ask the Members of the European Parliament to join me in a minute's silence in memory of the three children, Richard, Mark and Jason Quinn, who lost their lives in the horrendous attack on their home in Northern Ireland on Saturday night. There are no words strong enough to express our sorrow and condemnation. We stand shoulder to shoulder with the people of Northern Ireland in resisting terrorism and in showing our solidarity with the spirit of reconciliation and the search for peace.
(The House rose and observed a minute's silence)
Approval of the Minutes
The Minutes of Thursday, 2 July 1998 have been distributed.
Are there any comments?
(The Minutes were approved)
Now that the Minutes have been approved, I want to mention something rather less formal but which I dare say is on everybody's mind: I have sent a telegram to both Mr Muscovici and Mr Platini congratulating them on the French team's success yesterday, since it is a European team.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed.
The following amendments have been proposed:
Monday and Tuesday:
Mr Schulz has the floor.
Mr President, thank you very much for giving me the opportunity, very commendably and notwithstanding the rules, to table a motion pursuant to Rule 129 of the Rules of Procedure, relating to the report by our colleague, Maria Berger; with strong support from our group she produced an excellent report on an extremely sensitive and difficult topic and submitted it for today's sitting.
However, following all the talks which Mrs Berger and I myself, as coordinator of our group, held in this House on the subject of the report, we do not see how we could achieve a majority vote for this report outside the Socialist Group. Therefore, pursuant to Rule 129, I request that you hold a vote on whether this report should be referred back to committee so that a discussion can take place there on how to proceed. I would justify this briefly by saying that for such a sensitive topic every effort should be made to sound out the possibilities of reaching a consensus. That is not possible today. Perhaps we will have this opportunity once again. Please ensure that Mrs Berger has this opportunity for her magnificent work.
Thank you very much, Mr Schulz. Does anybody wish to speak in favour?
Mr President, I second the motion tabled by Mr Schulz. I will not add any justification to this, but further discussion could not harm the report, and for this reason it is appropriate to refer it back to committee.
Fine. Since nobody wishes to speak against, I put Mr Schulz' request to the vote.
(Parliament agreed to refer the Berger report back to committee)
Mrs Aelvoet requests to speak.
Mr President, no doubt you will remember that there was a problem when discussing voting on Mrs van Dijk's report last Thursday. Her report was to be tabled on Friday morning but the majority of the group chairmen considered that votes should not be cast on this sensitive report on a Friday. Everyone knows that Mrs van Dijk leaves Parliament at the end of the month and we would therefore request that her report be dealt with today. Her report appears on the agenda, so it should not come as a surprise and we would be able to vote on Tuesday. Furthermore, Mr Gahrton's report cannot be dealt with on Tuesday, due to his illness. We heard this morning that he has a serious heart problem and that he will certainly be absent for the rest of the week. This would offer a second opportunity, if required, to place Mrs van Dijk's report on the agenda. I leave it to you to decide, Mr President.
Mrs Lulling is asking for the floor. Do you wish to speak for or against?
I am against this. Mr President, it is impossible to consider the van Dijk report today. It will even be very difficult to deal with the report on Friday, given the number of amendments - that in fact we do not actually have, for they have still not been translated. It is therefore impossible to consider it, and I would ask you to leave the agenda as it is.
Mrs Hautala has the floor, to speak in favour.
Mr President, I would like to speak in favour of Mrs van Dijk's report being switched, for example, to Tuesday, as it would be most regrettable if it were not discussed until Friday and the voting did not take place until September, when Mrs van Dijk will no longer be a member of this Parliament.
I have received an official proposal from Mrs Aelvoet: that Mrs van Dijk's report be dealt with tomorrow, Tuesday, in place of Mr Gahrton's report, which was planned for then.
So I put to the vote the official proposal from the Green Group in the European Parliament, suggesting that Mrs van Dijk's report be dealt with tomorrow.
(Parliament approved the proposal)
The Group of the European People's Party requests that Mr Anastassopoulos' report, on behalf of the Committee on Institutional Affairs, on the election of MEPs, be brought forward and taken immediately after Mr Tappin's report on public contracts, keeping the other reports in the same order.
Mrs Oomen-Ruijten has the floor, to justify the request.
Mr President, as we stated last Thursday, we do not consider it sensible for an important report on the uniform electoral procedure to be the last item on the agenda. This report has been discussed extensively in all the groups, in particular as to the method and the reasons why we should offer proposals. This report is the subject of great interest, not only within the group but also outside Parliament. Mr President, the fact that a number of amendments to the report have been tabled only underlines my argument. In my opinion, we should offer the rapporteur the opportunity to consult on any compromises, in view of the importance of the report. It could be fitted in after the Tappin report, at the beginning of the afternoon session or at the end of the morning session. I would be very grateful to you and the Members if they would agree to this.
Mrs Green has the floor, to speak against.
Mr President, this issue has been debated two or three times in the Conference of Presidents and a very clear decision was taken that we wanted this report to be debated on Tuesday in its present position on the draft agenda. It is an important issue and many of us are sympathetic to some of the arguments in the report.
However, it was the general view of the Conference of Presidents, on the two occasions at least in the last fortnight when we discussed it, that this is a very sensitive issue. In many Member States electoral reforms or systems are at present being developed so this is an inopportune moment for this report. In fact, we would have wished that, despite the good work - and I pay tribute to Mr Anastassopoulos - we could have had this report later.
I have to say that it was not only my group but many others that took this view. That is why we had a majority to have it on at that time. So I would ask that it be retained in its present position which has twice been confirmed by the Conference of Presidents.
Mrs Green is half right. She is right that a majority in the Conference of Presidents voted to have the report on during the night sitting; she is wrong to suggest that the majority of groups shared her view that it was somehow inopportune for the subject to be discussed in view of certain changes in Member States. There is a Treaty and since 1957 that Treaty has said that there is to be a common electoral system and that the European Parliament should make a proposal. That is our job. Let us deal with it during this part-session. That was what the majority of groups also felt.
Mrs Green, as we are at the end of the debate, you may make a personal statement.
Mr de Vries came back on what I said, but he should also remember that at one point in a vote taken in the Conference of Presidents, we agreed to remove the report from this part-session. Out of respect for the work of Mr Anastassopoulos, we then decided to put it back on, but at a late sitting. It may be that others have different views about why it was taken off, but there was a clear decision: firstly, to take it off, and then we agreed that it should go on but at a late sitting. To bring it back now is not in the spirit of the decision that was taken and discussed three times in the Conference of Presidents.
The spirit that prevails in the Conference of Presidents may differ from that of the plenary. I am going to put the matter to the vote.
(Parliament approved the proposal)
Mrs Oomen-Ruijten requests the floor on a point of order.
Mr President, other people are allowed to speak twice in this House, so I am entitled to do so too. However, for the record, I wish to state that what Mrs Green says is not true. Her report was placed on the draft agenda in May, Mr President; it was moved later. This should put the record straight.
Mrs Oomen-Ruijten, it was not quite like that. This report has had various ups and downs in the Conference of Presidents. That is not what matters now. The House has made its decision and what we must now do is abide by it. I do not think we have anything to gain by repeating all the discussions which took place in the Conference of Presidents. Mr de Vries mentioned Mrs Green by name, which is why I was able to give her the floor. If anybody else had been mentioned by name I would have given them the floor, but that was not the case.
Wednesday, Thursday and Friday: no changes
Mr President, I would ask you to allow the Commission to speak tomorrow on a subject which is not provided for in the agenda, and in this respect to add it to the agenda. In the coming week we will be travelling to Bosnia with a delegation from this House. In the meantime, at the weekend, we learned that subsidies for the former Yugoslavia were misappropriated by ECHO and, in addition, the Commission staff involved obviously had the opportunity - as I understand it from the press, as UCLAF was not in a position to provide the Committee on Budgetary Control with sufficient information regarding this - to allow files to disappear, with the result that it is extremely difficult to investigate the case in detail.
I consider it important - Mrs Gradin is here among us today - that we be allowed at least a brief explanation of this issue from the Commission itself, so that the delegation can travel next week in possession of all the facts.
Mrs Müller, as you know, that sort of request has to be made either to the committee a week in advance and presented to the Conference of Presidents or, at least, one hour before the start of the sitting. Neither of those requisites has been met. This is the first time you have made this request, which means that neither of the channels for such requests is possible in this instance. Your group did not make the request last week at the Conference of Presidents. I am sorry, but that means it will not be put to the vote.
Mr President, I received a letter from my colleague Nuala Ahern, in which she states that she submitted an article to The Parliament's Magazine. This article, which is about Sellafield, was not printed in the magazine. I would like to hear the President's comments as to why it was not printed, and whether it may be printed in the next issue of the magazine. I have read the article. It is strictly factual and I, for one, found the information very useful, so I would like to hear why the article in question was not published in the magazine.
Mrs Sandbæk, this issue was dealt with during the last Strasbourg part-session. I had the opportunity then to explain to your colleague that this is not an official publication of this Parliament. So since it is a private publication rather than an official one, it publishes as it sees fit, and we cannot tell it whether to publish something or not. Since your colleague has conveyed her request to you, ask her also to pass on to you the written reply I sent her. Ask her to give you all the relevant information.
Mr President, as you are aware, an extremely important international conference on the setting up of a permanent international criminal court is currently being held in Rome, as this Parliament sits. Because this House has several times almost unanimously declared itself in favour of the setting up of this court and because the conference is due to finish about now, I would like to ask you, Mr President, to ensure that the relevant departments keep the Members of this Parliament informed of events at the conference, and if necessary add the backing of this House to the conclusions of the conference in order to help achieve this very important result.
Any information we may receive - and we shall seek it - will be passed on to the honourable Members.
Mr President, I have two items of information. First of all I would like to thank my colleague for her response to my letter about the Parliament magazine and to say that the article was in fact subsequently printed in full: I am satisfied with that. I am not satisfied with what happened, but I also thank you for your letter, Mr President. We should be very careful to maintain a balance: the magazine did subsequently print my article, although not in the special nuclear edition.
I would also like to draw the House's attention to the fact that I asked the Director of the UK Neurofibromatosis Association to provide Members of Parliament with information during the patenting directive debate, and that she was subsequently censured by the Charities Commission for this action. This is absolutely bizarre and I would like you to inquire into this, Mr President. I will give you further information about this.
I would ask you to send me a written note and we will find out all the necessary information.
Mr President, I would ask you to put to the vote the motion tabled by Mrs Müller. We have only been aware of events in Bosnia-Herzegovina since the end of the week and it would be very important for our delegation to be given official Commission information regarding the course of events before travelling there. This should be done this week.
Mr Schwaiger, you can request that the subject be included in the topical and urgent debate. The precise purpose of urgent procedure is to deal with urgent matters and receive the relevant information. If the groups think it is really urgent, that is the route to take: the urgencies route, which also allows resolutions to be made. Urgent procedure should not be used for less urgent matters. What I cannot do at the moment is allow a vote on something which contravenes the Rules of Procedure.
Mr President, the issue here is that the delegation is going to Bosnia in order to evaluate the situation prior to the discharge which has already been postponed. We want to see, in September, whether a discharge can then be proposed to the House. The visit by this delegation was decided by the House, and the composition of the delegation was arranged and approved. But at the weekend all imaginable information regarding ECHO was in the newspapers. I believe we should investigate this thoroughly, and I do not believe that an explanation to the House is sufficient. This would render the investigations invalid.
For this reason I think we should discuss this issue with Mrs Gradin, the members of the delegation and the members of the Committee on Budgetary Control. I propose that we appoint a day, if possible this week and that, due to the urgency of the matter, we approve a sitting during this part-session. However, I will continue to seek a hearing with you, if the House is in agreement, as we require exact documentation and information which we can rely upon. This certainly cannot be done within two or three days on the basis of articles from the press.
Mr President, on a point of order. It is very important that Mrs Müller's request be voted on by the House. I know there are rules governing such a situation but nonetheless, because of the scandalous reports coming from Bosnia and because of the visit and the fact that Parliament will be in recess for the month of August, it is of vital importance that the Commission give some account of the circumstances which appear to have occurred in Bosnia. The whole issue of ECHO should be looked at seriously.
This House will eventually have to take a very hard look at what is happening with ECHO - quite frankly it has got out of control and Bosnia is an example of it. I would urge you, Mr President, to show some flexibility and to allow the House to vote on the request by Mrs Müller.
Mr Andrews, I have already explained why it is not a question of flexibility. The reason is that this could have been presented up to an hour ago, and no group did so - neither yours nor Mrs Müller's. Mrs Theato has indicated one route to you, and I described another one to Mr Schwaiger, but I cannot do anything else. I have to stick to the Rules of Procedure in these matters. These questions cannot be brought up at the start of the part-session, when it could have been done up to an hour beforehand. And of course, people knew what had happened at the weekend.
Mr President, I would like to draw the attention of the European Commission to Article 37(1) of our Rules of Procedure. According to Article 37(1), members of the Commission are entitled at any time to request the opportunity to ask for a clarification. I consider it in the interest of the control function of this House, as emphasized by Mrs Müller just now, that the European Commission observes transparency and ensures clarity on the commitment of its public servants in the case of the possible disappearance of aid funds in Bosnia. The Commissioner is here; it is her portfolio. She should be able to ask you, Mr President, to be allowed to make a statement on this subject during this part-session.
That does not conflict with Mrs Theato's view. Of course, a more extensive investigation may still be undertaken by the Committee on Budgets but we as Parliament, and also public opinion, would benefit from the Commission making a statement during this part-session, and Article 37 entitles the Commission to request this.
(Applause)
As you know, Mr de Vries, the Commission has that right and can choose whether or not to exercise it. The moment the question may arise, at any time, the debate will be held. So it is at the discretion of the Commission whether to do it or not.
Mr Hallam has the floor on a point of order.
Mr President, on a point of order. I would like to support the comments made by Mrs Ahern about the apparent harassment by the genetic engineering lobby of a British charity concerned with medical research. It seems they are saying that if an organization has charitable status it cannot give evidence to this Parliament or to its Members. That would mean that British animal charities, children's charities, churches, educational foundations, research foundations and universities would not be able to speak to us as Members of this House. I regard that as a gross breach of the privileges of this House. I also believe it is a suppression of democracy.
I would certainly hope that we take Mrs Ahern's point very seriously and make it clear to the British Charities Commission and the genetic engineering lobby that we in this House will not be bullied in this way.
Thank you very much, Mr Hallam. I have already said what we shall do as soon as I am informed of the facts.
Mr President, we need to come to a decision on the Bosnia issue for three reasons. Firstly, we had set appropriations aside and we have released them. Secondly, none of the three proposals made are mutually exclusive. Either Mrs Gradin proposes that we ask her a question, or she does not. If she does not, we then have the possibility of including the issue under the urgent heading. Thirdly, and in any case, the Committee on Budgetary Control must meet to discuss it. Consequently, it seems to me, Mr President, that you must ask this House, which has this right, to approve these three possibilities according to the Commission's position.
Excuse me, Mr Giansily, but this House does not have the authority to approve things that are already contained in the Rules of Procedure.
Mrs Gradin will tell us whether she wants to reply today. I will contact her to ask her whether she intends to exercise this right or not. If the Commission does not want to reply today, it has until tomorrow to do so.
Secondly, the Committee on Budgetary Control can at any stage, precisely because it is not incompatible, seek authorization for a meeting, and I will grant it.
Thirdly, it is up to you, the groups, and failing that, the House, to decide, not today, but tomorrow, whether or not you wish to table an amendment.
(The President asked Mrs Gradin to clarify the Commission's intentions) The Commission does not wish to reply today. It is fully within its rights. It will do so when it judges it appropriate and you will make your decisions.
(The order of business was adopted thus amended)
Admission of third-country nationals
The next item is the report (A4-0266/98) by Mr Lehne, on behalf of the Committee on Civil Liberties and Internal Affairs, on
I.the proposal for a Council Act establishing the Convention on rules for the admission of third-country nationals to the Member States; II.a draft Convention on rules for the admission of third-country nationals to the Member States of the European Union [COM(97)0387 - C4-0681/97-97/0227(CNS)].
Mr President, ladies and gentlemen, the report which we are discussing today concerns an area which will gain considerable importance for this Parliament in future. You know that, according to the Treaty of Amsterdam, the issue of policy regarding third-country nationals will in future be subject to Community law, and that this issue was moved from the third pillar to the first pillar. It is therefore of crucial importance that when we, the European Parliament, have to deliver opinions on draft conventions or, in future, on proper drafts, we deal with these proposals with the necessary respect, and in principle come to decisions in the manner of responsible legislators. Only by doing this can we really justify our request, in accordance with the Treaty of Amsterdam, to be involved in decision-making within the third pillar after the 5-year transitional period has expired.
The European Parliament's Committee on Civil Liberties and Internal Affairs has proposed a series of amendments on the basis of the text proposed by the Commission. The Commission proposes that European law relating to foreign nationals, European law on third-country nationals, should be harmonized in accordance with certain minimum standards, certain common requirements.
The Committee on Civil Liberties and Internal Affairs thus made a series of decisions which - and I would like to make this quite clear - are not in accordance with my personal opinion as rapporteur, even if I say this here. It decided, for example, to authorize admission, for purposes of family reunification, of partners of the same sex, that is to include lesbian and gay relationships, and it also proposed including not only children but also relatives in the ascending line.
According to what we have heard, this will lead to considerable changes in terms of admission for purposes of family reunification, that is, to a drastic increase in the number of relatives admitted to the Member States of the European Union. In addition, the committee also decided that all third-country nationals who have settled on a long-term basis should have the right to vote in municipal elections within the European Union. I would remind you that in the Maastricht Treaty we introduced the right to vote in municipal elections for citizens of the EU. In my estimation, this law has not been satisfactorily transposed. There are countries which have not transposed this to a sufficient degree. Therefore, a proposal by the committee which aims to give third-country nationals more rights than EU citizens is, in my view, unacceptable.
The committee rejected a motion tabled by myself which would have given the Member States the opportunity to expel thirdcountry nationals who have committed serious offences; that is, those who have received sentences of three years or more. This was not the opinion of the majority in the Committee on Civil Liberties and Internal Affairs. In addition, a series of motions was tabled by the Group of the Party of European Socialists which I also consider to be problematic, but which, thankfully, were not approved by the majority of the Committee on Civil Liberties and Internal Affairs.
Thus it is proposed in Amendment No 49 that even the offer of a job can suffice to justify third-country nationals' legal claim to immigrate. I do not need to explain what this would mean for our Member States' social insurance systems. It would lead to the possibility of importing cheap labour for low-paid jobs, thereby undermining all our social insurance systems.
The same danger exists in Amendment No 48. This text offers the possibility of employing seasonal workers for a longer period in another area, after the end of the season. I wonder what will become of the term "seasonal worker' if all seasonal workers have the option of becoming employees with long-term rights.
I would therefore make a quite specific appeal to my colleagues in the Group of the Party of European Socialists, asking them to consider once again whether these amendments are actually reasonable and do justice to the interests of this House and of the European Union.
Tomorrow we will have the pleasure of receiving here as our guest the President of the Bundesrat , the second chamber of the German Parliament. I have here the position of the Bundesrat on this draft legislation. The Bundesrat is controlled by an SPD majority in Germany, and it has declared itself quite clearly - I could quote it but due to constraints of time I will not do so - against liberalizing further the migration rights of third-country nationals, simply due to the backdrop of huge immigration pressure with which the Member States of the European Union, in particular Germany, are already faced.
In view of the proposals relating to the authorization of admission for relatives, the Bundesrat says quite simply that the current figure of 200 000 immigrants per year would easily double according to existing proposals. This shows clearly how problematic these proposals are. I therefore appeal to this House to make a wise decision tomorrow regarding this issue, to support serious proposals and to conclude by recommending to the Council of Ministers a convention on third-country nationals which does not allow the burden on our states to grow incessantly and which is thus, in my opinion, much more in the interests of third-country nationals than the proposals made by the left side of this House in the Committee on Civil Liberties and Internal Affairs, and again here in this part-session.
Mr President, first of all I want to say that I am in favour of harmonization, or a certain degree of harmonization, in immigration and asylum policies. I also think - and I want to stress this because I would like this House and its Members to be responsible legislators, as Mr Lehne said - that harmonization should have been and must be accompanied by a real European debate, in which the involved parties can participate, as has happened in some of our Member States, because this really is a very important matter.
In some Member States, as a result of such debates, it has been possible to come up with some imaginative and very worthwhile proposals. In the case of Italy, for example, an agreement has been reached whereby a guarantee can be given for an immigrant in search of work, something which is not envisaged at all in this draft convention.
We are not trying to move towards a free-and-easy open door policy; we are trying to help legislate coherently, without going further than what has been established in previous resolutions adopted by this Parliament.
What are we trying to achieve with this convention? We should be aiming for a European immigration law which can effectively regulate migratory flows, but also permit the dual objective of necessary control and the regulation of the presence of immigrants in the European Union as far as possible or, in other words, combat illegal immigration, not just by police methods.
I now want to talk about some of the measures proposed in this convention, because I think they make this objective more difficult to achieve. Some of the measures would be virtually impossible to comply with and do not help to achieve that objective.
With respect to residence authorizations and their renewal, for example, I think the effects are counterproductive. I do not think it would improve matters to ask people to return to their country of origin if they wish to apply for a residence authorization for reasons other than those giving rise to the previous authorization. Quite the contrary!
As regards the measure to regulate the presence of persons in paid employment, which Mr Lehne mentioned, I detect a sort of Community preference in this convention or - if you will allow me to say so - a demand for the perfect functioning of the single market, to be applied first and foremost to third-country citizens. These people, or their employer, would have to prove that no Community citizen or legal resident from a third country could do the job being aspired to by a third-country national seeking admission. I really do not see how that could be achieved. I cannot see a shopkeeper in my city managing to demonstrate that no Finnish citizen wants to work in his or her shop, in order to be able to employ a Moroccan.
As the draftsman of the opinion of the Committee on Foreign Affairs, Security and Defence Policy, I think it is essential to avoid this illegal presence, which is only illegal because we make it so. I think we should increase cooperation and dialogue with third countries, but we should also send them a clear signal that it is possible to live among us in a legal and perfectly established manner. If we do not act to ensure that the necessary control of flow is accompanied by this accessibility, with no Utopias or discrimination against the potential presence of a third-country national within the European Union, we are going to make matters worse, with a new outbreak of racism and increasing xenophobia, which is exactly what we want to avoid.
Mr President, the Commission proposal to establish common rules for the admission of thirdcountry nationals to the Member States of the Union is an initiative which in my opinion can only be welcomed by us all, provided two conditions are met. Firstly, this migration must finally be approached in an open and positive fashion in all its aspects, not as a reflex by the frightened European white man, and indeed new legal openings must be created which do not push people towards the margins. Secondly, in addition to common conditions for access, sound European minimum standards for fundamental rights of third-country nationals must also be formulated.
Despite the good intentions of the Commissioner, I have a general problem with this proposal, and my group agrees. Surely European legislation was not intended to formulate a policy at the most repressive level. The proposal does not formulate the right to residence, to work or the right to study. Although it harmonizes the conditions, it does not leave a possibility open for Member States to formulate improved rules. In this respect we are particularly pleased about Amendment No 80 which our colleagues Mr Nassauer and Mr Pirker have tabled.
The proposal imposes particularly strict conditions on third-country nationals who wish to work or study in the European Union. I am seriously worried about the restriction of the right to family reunification, as is my group. Family reunion, the right to a family life, is a fundamental human right which should be respected in relation to third-country nationals too. Excessively strict conditions should not be imposed here.
In conclusion, I would state that the agreement, rightly in my view, contains a chapter relating to the rights of long-term, established third-country nationals. This also raises concerns. It is increasingly less acceptable to distinguish between Union citizens and nationals of third countries who have been here legally for years. They should be entitled to the same rights, Mr Lehne - not better rights but at least the same rights - including the right to free movement, the right to work and the right to a family life.
Mr President, ladies and gentlemen, we are discussing a proposal for a convention which anticipates regulations which, on the basis of the Treaty of Amsterdam, will apply in the Union in other legal forms, namely in the form of Community law. For this reason this debate is also considerably more important than it may have been in the past. The European Parliament is getting ready to formulate legislation relating to one of the most essential areas of domestic policy, that of migration into Europe. There is no doubt that all Member States will look critically at the way in which Parliament deals with this procedure.
With respect, Commissioner Gradin, I personally am convinced that your proposal will have considerable difficulty in obtaining a majority in the Council. I believe that it must also be the task of the Commission to consider whether its proposals are capable of obtaining a majority. It cannot be the case that Commissioners' own political convictions hold sway. It is appeal to the majority which is crucial. This means that we must state clearly to what extent we wish to have migration into Europe and to what extent we do not.
Europe is not an immigration region in the classical sense, as the United States was in the last century or as New Zealand and Australia are today. Access must be regulated. In this respect, the existing proposals offer no grounds for great satisfaction or even approval. I will give you an example to make this clear. Family reunification is a point of controversy, and I say this because, for example in Germany, the concept of family reunification in particular is used as an argument for immigration, as are asylum and, for example, the admission of refugees from civil war.
It is not acceptable for someone situated within the European Union to have the right to bring his entire family with him, but it would be appropriate for someone living outside the European Union, in a third country, to apply for entry to the European Union for reasons of family reunification. Otherwise, all those who are here can bring their entire family, that is any number of relatives, while in the other case decisions are made on a case-by-case basis as to who has the right, on these grounds, to immigrate into the European Union. This is an essential principle which, in my opinion, is unfortunately not dealt with appropriately in the Commission's proposal.
For this reason we must ask that we use not only the criterion of maximum conceivable generosity but also the criterion of reality. We must be able to take responsibility for and justify everything relating to the field of immigration. In this respect, Europe will have to seek acceptance.
Mr President, my question is: where does the Council of Ministers stand with regard to immigration policy? Sometimes the Council acts, for example when a large number of Kurds arrive in Italy. We then see the setting up of a 'Kurdish immigration' action plan, a sort of panic measure you might say. But that is not sufficient.
For a start, we need a common strategy on European immigration policy. The European Commission now has a vision in the form of the 1994 act on asylum and immigration policy. Parliament adopted a resolution on this in 1995, by a large majority. But the question remains: where does the Council stand?
Moreover, a policy for the care of large groups of uprooted people is needed, and in particular a policy for a fair division of the burden in this context. The European Commission's draft act was discussed and adopted here recently but the Council continues to delay ratification. So my question is: what action will be taken by the Council when another large group of uprooted people arrives from Kosovo, Albania, Algeria or one of the former colonies? We have been presented with the draft treaty on admissions policy. In the view of the Group of the European Liberal, Democrat and Reform Party, the European Commission has produced a balanced piece of work. We hope Parliament will be able to decide on a balanced approach, combining immigration control with a good integration policy as regards the immigrants already established here.
We will vote against most of the Christian-Democrat, but also against most of the Socialist amendments, in order to safeguard the balanced approach of the Commission as far as possible. In conclusion, I would ask the large groups to take their responsibilities seriously in this matter.
Mr President, I would like to talk about the crux of the matter, which is neither political refugees nor family reunification. Let us not bury our heads in the sand. The crux of the matter is economic immigrants.
The report attempts to lay down certain rules, but they are inadequate to address the problem of economic immigrants, whose unregulated admission into the European Union has endangered our social fabric. Of course, the immigrants themselves, who see in the European Union the lost paradise, the paradise that they cannot find in their own countries, are not to blame. We are to blame, and especially those of us who have made a profession of democracy, for not having as yet instituted uniform binding rules for all Member States. And in this sense I congratulate the Commission on having the courage to tackle the problem. We must make rules to allow us to admit as many economic immigrants as we can economically absorb and integrate.
Let us stop burying our heads in the sand. Unemployment, which is currently blighting the lives of the citizens of Europe, especially the young of our nations, makes it imperative that measures be taken to halt the flow of illegal immigrants. If today there is racism in the European Union, it is due to the lack of a European immigration policy. It is essential, therefore, that we institute rules, having regard first and foremost to the citizens of Europe and then to third-country nationals.
Mr President, the only interesting thing about this convention is that it foreshadows the content of a Community policy on immigration and the right of asylum. Unfortunately, there is no cause for rejoicing, but there may be cause for concern. That is how I feel as regards this restrictive text. In fact, it is more restrictive than many national laws, which are themselves not exactly outstanding in this field.
This text is the symbol of a fortress Europe, inward-looking and deaf to the distress calls of the victims of war, repression or misery. If this convention had been applied a few years ago, there is a strong possibility that Zidane and Djorkaeff, whom you applauded today at the opening of this sitting, would not have been members of the French team. So I hope you will be as enthusiastic and passionate when building a Europe which promotes solidarity and fraternity.
Once again, in this convention, immigration is wrongly linked to unemployment. It thus prolongs the scandalous 1994 Council recommendation which advocated Community preference - and I think that must strike a chord with some people, particularly the French - that is, Community preference in the field of employment.
It must be stated and repeated - because the worst kind of deaf person is someone who does not want to hear - that the OECD has recognized that there is no close correlation between the influxes of foreigners into a country and changes in the level of unemployment. We must put an end to this scapegoat strategy, for it is dangerous to manipulate immigration.
This helps to strengthen the credibility of all those people - and there are many of them - who encourage a demagogic policy of exclusion and xenophobia. But some people have followed the European examples; this is unfortunately the path currently being taken by the French Minister for Home Affairs, Mr Chevènement, who continues to refuse to make provision for the tens of thousands of illegal immigrants whom he has urged to come forward. He ridicules or threatens the people who support them in their struggle. I am proud to be one of them; I am not a Trotskyist - if I were, I would also be proud and free to be so - and I am not, as far as I know, manipulated by Great Britain, although I am seated here close to its representatives.
Tomorrow, 14 July, I will be in Paris to participate in promoting once again the rights of illegal immigrants and to support the action of the hunger strikers. A film will be previewed there, a film by Jacques Kébadian about a Malian family in St Bernard, despite the lack of authorization from the Minister for Home Affairs who is trying to censor it.
If I dare to present this French case here, it is because the issue of human rights is universal and because the Commission, in its draft, in anticipation of the Treaty of Amsterdam, already considers it to be a European responsibility.
Many of us have sat next to members of the French Government who were, at that time, Members here of the European Parliament. I ask you to show such solidarity. Today, people are perhaps going to die in France. This is not a call to your sensitivity, but to your responsibility, in the face of those laws which make illegal citizens.
So I call on you to reject this text here tomorrow, to vote for all the articles which could, however, improve it, and to show your solidarity - in other words, your responsibility. The future of Europe and its peoples depends on it.
Mr President, ladies and gentlemen, this debate concerns first and foremost an important discovery: the Member States of the European Union are not closed, isolated societies but societies to which people migrate. This immigration is a completely normal and very desirable occurrence which distinguishes immigration countries. This is based on a very important right, namely the right to migrate to the Member States of the European Union, for which, under certain circumstances, rules must be laid down.
The first point is the principle, the second the rules of implementation. I greatly regret the very restrictive approach taken by the rapporteur, who on almost all points surpassed the Commission as regards restrictions, impediments and conditions which are obviously intended to make the immigration process as difficult as possible. I would have wished for an approach, Mr Lehne, which gave priority to migration according to democratic criteria and guaranteed rights for migrants, as is imperative for all democracies - for example, the unrestricted rights of the family, which should also be reflected in the regulations on family reunification.
In these terms - and, unlike you, I am pleased about this - the report was improved considerably by the committee. A step towards realism and democracy is being taken in that now, for purposes of family reunification, the notion of family has been extended to include partnerships regardless of sex. This should make us all proud as we are remaining true to ourselves, as Parliament, and ensuring that long-term partnerships and gay and lesbian couples are not the subject of discrimination.
Migration is not a threat for which we must prepare and arm ourselves. Migration has made our societies richer, even in the truest sense of the word. Those who continue to claim the opposite and repeatedly say that, for example, Germany - and particularly Bavaria - is not an immigration country, and accuse our foreigners of not integrating, are doing everything to ensure that this is rendered impossible. However, it is these very politicians who are not integrated into the society of the 1990s, into the German European society of the 1990s, because they do not grasp the fact that we are no longer living in 1955. They are living in the past. But people who live in the past have no hopes for the future.
Unfortunately, Mr Nassauer is not here now. However, I will still say it to him: dear Mr Nassauer, without these new residents, democracy, for example in our country, is not democracy but Germanocracy. I would like to live in a democracy. That is why it is important, Mr Lehne, that in this report such essential requirements are to be set regarding immigration, and that care is taken to ensure that the status of third-country nationals is adjusted to that of the Union's citizens in terms of freedom of movement, the right of establishment and the right to vote.
Had Germany had a different law, the German national team would have done better in the World Cup!
Mr President, each one of us is of course aware of the major importance of this issue: it is an extremely sensitive issue in many countries of the Union.
In this text, consideration is given to employment, independent economic activities, study, professional training and family reunification. Nevertheless, this text does not consider - and it is entirely wrong to ignore this point - the naturalization of immigrant football players, a topic which is in fact very important, particularly for my country. Regardless of the situation, the Commission is right to call on the Member States of the Union to ratify this convention before 1 January 1999. We must note, in passing, that it is in no way a question of imposing a constraint on countries and on governments, but is rather a question of establishing minimum rules. The issue of admission conditions for studies and professional training is looked at carefully and, in any event, the convention would allow us to set up a common reference point which would be extremely useful for candidates and for national authorities.
The criticisms made against the text voted on by the Committee on Civil Liberties and Internal Affairs blaming it for its laxness are unfounded. The act of settling down in an EU country still represents a real obstacle course. Some people dream of much more restrictive attitudes. Let us say to them clearly that overly restrictive measures have perverse effects, and often have the opposite effect because they encourage illegal behaviour - the source of all sorts of personal dramas and political difficulties.
Subject to the approval of the most important amendments, the Group of the European Radical Alliance will possibly be able to vote in favour of this text, since it looks at family reunification and, in particular, dependent relatives in the ascending line, and this encourages entirely commendable behaviour.
Without directing this at anyone here, honouring your father and mother is an element which Christians should hold dear, even if they are democrats.
Mr President, ladies and gentlemen, Mr Lehne's report concerns an extremely sensitive subject, as my colleague, Mr Pradier, pointed out: the subject of rules for the admission of third-country nationals to the Member States of the European Union.
In fact, the demographic situation, the level of unemployment, the problems faced in certain areas of large European cities, and the difficulties involved in the assimilation of people from outside Europe mean that the action taken by national governments is very delicate, and that the consequences can be important for the social balance of the countries involved.
The criteria proposed by the Commission would actually seem to be relatively lenient. It is important that the Member States can adapt their policies according to the specific reality of each country involved. Happily, Article 39 seems to allow for this.
Having said that, certain amendments approved by the Committee on Civil Liberties and Internal Affairs seem to be characterized by views which are somewhat unrealistic, even demagogic which, far from promoting the situation of thirdcountry nationals, would risk causing rejection by the people of the host nations. The amendments mentioned by Mr Lehne seem to us, in fact, to be totally unacceptable.
Thus family reunification cannot be used for a different object to the benefit of types of cohabitation which do not have very much to do with the family. Similarly, Amendment No 29, which does away with the provisions allowing us to avoid fraud and the false use of family reunification, is irresponsible. In the same way, a simple offer of a work contract would not be sufficient automatically to authorize the admission of third-country nationals.
In the field of immigration, as in other fields, the road to hell is paved with good intentions. Leniency and irresponsibility in this field can only be extremely harmful for third-country nationals who are properly admitted, as well as for those who would like to come and work in the Member States of the European Union.
A real immigration policy, which is truly generous, must be based on four pillars: a policy on development aid, to allow nationals from developing countries to live and thrive, at home, and to contribute to the economic and social recovery of their country; voluntarist family policies, to help the countries of Europe get back on the right path in terms of their demography; a law on nationality based not on chance but on the will of those involved; and public order measures which respect people's rights but which are applied resolutely.
Mr President, the point at issue is whether a uniform European law on migration is currently required, whether the time is right for it. The controversial dispute in committee about this very issue underlines its importance. We believe that the variation in immigration pressure on the individual Member States is not mainly due to the different national rules but to the economic and also topographic situations of the individual Member States, which determine their attractiveness to potential immigrants. Therefore, in our opinion, the individual Member States must continue to have the power to adjust their immigration laws according to the situation, and thus respond to the situation with different immigration regulations.
From this point of view, harmonization would not, in our opinion, be the correct solution. Thus, for example, in Member States with long external EU borders, such as Austria, the consequences of a common regulation for frontier workers would be very different from those in the other Member States. What is almost incomprehensible, in view of the increase in crime caused by foreigners and the intensified fight against crime which forms the focal point of a European Union programme, is the request that convicted foreigners should no longer be expelled. The same applies to the proposal to widen the conditions for family reunification, as the rapporteur explained.
Bearing in mind that, instead of the planned convention, a directly applicable regulation or at least a directive could come into force in the Member States immediately after the Treaty of Amsterdam has taken effect, we reject the report. We are also rejecting it because the planned rule makes a regionally adjusted reaction to migratory flows impossible and, in contrast to the rules currently applicable in Austria, would significantly facilitate immigration, without justifying it objectively, and thus lead to a loss of security.
Mr President, ladies and gentlemen, Mrs Gradin, the Commission has recognized that with the creation of the single market, the removal of border controls and progressive liberalization, common rules must be drawn up relating to migration and the rights of third-country nationals. We are all aware of the difficult nature of this topic, as the Member States of the Union find it difficult to formulate a common policy in the field of law as it relates to foreigners. We must take account of the reservations of the Member States if we want the voice of the European Parliament to be heard.
However, in order to avoid injustice, we must also clarify where the weak points of the proposed convention lie. I will therefore discuss three points. The first is the right of residence for students. If we want to help third-country nationals improve their education we should promote this work attitude and remove obstacles. This is also a type of development aid. So we must allow them the same freedoms as all other students, and we cannot discriminate against them or treat them as third-class students.
In the case of family reunification also, we cannot cease in our efforts and set the level of legal protection too low. Many states grant special protection to the family. German Basic Law even grants special protection to the family and to family unity, in its Article 6. We, the European Parliament, must strengthen this protection. Thus the concept of the family is to be understood in a broad sense. What counts is the de facto partnership, not the marriage certificate. The welfare of the children is also important, not the sex of the partner or the marriage relationship.
What is right is family reunification involving dependent relatives for purposes of their protection and to maintain the family unit, rather than their exclusion or arbitrary admission by the relevant state. A third-country national will invest in the education of his children, learn the language of the host country and build a secure existence if the countries are really prepared to regard the integration of these people positively and consciously. Therefore we must ensure that concessions are made to people who come to us as third-country nationals, in terms of the right of residence, the right to vote and social law.
Mr President, we now know why large sectors of the population are afraid, are afraid of immigration, of non-existing rules. What we need is rules relating to employment and also to the immigration of foreign workers into the Union. Mr Lehne addresses both in his report, and we must consider both together.
The population expects politicians to tackle such problems and present solutions, that is, to create a system of laws or rules and undertake harmonization. I am pleased that the Treaty of Amsterdam supports us in this. We need common rules for the migration of workers, which must be controlled and restricted. Only when this happens in the interest of the Union will the integration of foreign nationals really be reasonable and possible. We have experienced problems of this kind in Austria. We drew up rules, with the result that a quota system currently exists whereby no further immigrants are admitted until those already admitted have become integrated. I consider this to be an absolutely essential system.
So the aim must be to draw up Community rules on migration and establishment. In the Union there is no right of immigration and establishment, and it must also be possible to draw up common rules relating to the asylum procedure. We do not have that yet either, and this leads to abuse.
The Social Democrats, the Greens and the Liberals have, to a certain extent, strayed from the path of reason with their amendments, which have made the Lehne report an irrational one. It has now been presented to Parliament, with the regulations you are aware of, which aim for absolute liberalization. Migration with open borders is certainly not what we want or what the people expect from us, the European Parliament.
I hope that tomorrow we will return to the path of reason, that is, that the amendments tabled by ourselves and by Mr Lehne obtain a majority in Parliament. Then we will find a course which will really allow immigration and integration to a limited and controlled extent, as we would wish, and promote a complete system which the public and the people will not be afraid of, but provide a solution for the people who come to Europe, and for us and the Union itself as a whole.
Mr President, I should just like to take up Mr Hager's point about national rules, as he put it. When a person is legally resident within the European Union, how, in simple terms, can free movement of citizens of the Union be ensured without infringements of the rights of other EU citizens?
Let me give a specific example, even though Mr Hager is not listening to me. A coach party came to visit Parliament in Strasbourg. Some of the passengers were British passport-holders. However, there were also two sisters, one of whom held an Indian passport, whereas, for some strange reason, the other, the younger of the two, held a British passport. The teacher in charge of the group had to decide whether to go to the Black Forest. She came to see me and said: ' I do not have a visa to go to the Black Forest, what shall I do? Shall we keep the school trip back because one of the children does not have the necessary visa or shall we take the risk and go anyway?' Advising that teacher was very difficult for me. I would probably have taken the risk, but then I have the benefit of diplomatic immunity. The teacher did not. Therefore she was placed in the invidious position of saying: ' No, I must comply with what apparently is the law and I will stop the trip going to the Black Forest' . Is that not wrong?
When you translate the rights of third-country nationals into a situation like that you can see the iniquity of what is being proposed by those in the PPE. What we in the PSE, the Liberals and the Greens are proposing makes a great deal of sense and will not cause the kind of heartache that was caused on that coach trip on that particular day.
Mr President, a lot of things have already been said during this debate, but I would like to go back to a general observation and make a few other points about certain amendments.
Undoubtedly, the European Union has an important responsibility towards the phenomenon of immigration. Various aspects of the issue have been mentioned, from development cooperation to birth rate policies. I am not going to comment on them, except for two aspects which I think are fundamental: the legal certainty and integration of immigrants.
From the point of view of legal certainty, we have to bear in mind that legal certainty should apply not just to immigrants but to the citizens of the Member States too, and at the moment the Schengen Agreement is being applied. So the Commission's initiative is welcome and, in general terms, it is reasonable. I hope it will be supported, of course.
From the point of view of the integration of third-country nationals, we need to think about how nationality is acquired, but that does not form part of the competences set out in Article K.3, nor will it be among the matters to be "communitized' after the Treaty of Amsterdam. It still comes under the sovereignty of the different Member States.
Nevertheless, we need to think about it, because one of the routes towards the integration of these immigrants into the community receiving them will always remain ineffective if there is not at least a joint reflection about how people can acquire the nationality of one of the Member States.
Having made that comment, I am going to end by talking about four amendments. The first is Amendment No 66 by the Group of the European People's Party. Clearly, its only aim is that the procedure being established, in accordance with Article 36, should respect Article 10 of Directive 68/390: that is, that the Member States should retain the possibility, for reasons of public order, public health, public security and so on, of refusing to allow that procedure, or of establishing a derogation to it. That is already provided for in recital 9, but there is no sense in having a recital which is not reflected in the section containing the legal provisions.
The second amendment, Amendment No 67, refers to Article 12; that is, to immigrants wishing to establish themselves on their own account. There is also another directive on that - Directive 90/365 - and it is only right to demand the same conditions from immigrants as from the citizens of another Member State.
Next we come to family reunification, and bearing in mind the question of legal certainty, I understand the Commission's approach. On the other hand, I do not understand the approach taken by the Committee on Civil Liberties and Internal Affairs, because it goes against legal certainty. Supposing a Member State's legislation allowed family reunification based on common law relationships, who would be able to verify the existence of such a relationship, and how? I do not think this is a reasonable solution.
Finally, as regards Article 34 - voting in municipal elections - let us not lose sight of the fact, ladies and gentlemen, that the European Union project is a political project. So I agree with the need for integration as regards social rights and the nationality aspect but, in contrast, political rights belong exclusively to the citizens of the Member States.
Mr President, achieving a fair and coordinated approach towards immigration into the European Union is a crucial issue and the Commission's proposals are a worthy attempt to deal with this, as indeed is Mr Lehne's report as amended in committee. It could be improved by some further amendment.
We have to avoid the unreasonable fears that seem to be floating around in some people's minds. Of course, we do not want a totally open door. There must be some organization, planning and control of the levels of immigration that we can sustain. However, I equally reject the concept of a fortress Europe. We do not want to live in a Community which unreasonably restricts the entry of outsiders.
The countries of Europe have benefited from and been revitalized over the centuries by the waves of immigrants who have come in and stimulated the development of our societies. Many of them have contributed much to our countries' development and to providing increased wealth and prosperity. Some people in Britain were worried some years ago by the level of immigration from the Indian sub-continent. We have overcome those problems to a large degree and last year Indian-owned businesses contributed 5 billion to the British economy. That is just one way of looking at it though it is not the most important.
One of the key issues is that of family reunification. We must be humane, fair and reasonable. Of course people cannot be allowed to bring in anyone they wish, but reunification of close family is important.
I represent an area where a third of the population are of non-English origin and many are not UK citizens. I deal with many of their problems. One example is an Indian lady who wishes to bring her son from India. He has been taken seriously ill and has no one to care for him. Another was a family whose elderly father from India was originally refused entry by the Entry Clearance Office on the grounds that he gave contradictory answers to his reasons for entering. No one thought to make inquiries and discover that he was partially deaf, which was why he gave contradictory answers. These things need to be dealt with on a fair and humane basis.
Mr President, I believe we are all aware of the need to maintain an objective distance from this topic. We must reconcile a need to impose control with democratic requirements. For this reason, the proposals we are about to make with a view to the coming Amsterdam Treaty must fulfil certain requirements, which I will run through quickly.
Firstly, the proposals must all be far-sighted. We must take the near future into account. Everything is able to circulate in our global world; do we really wish to restrict - sometimes for absurd reasons - only people who are forced into their situation? This cannot be allowed to happen and we must therefore introduce measures to ensure integration. Voting rights are essential in this context.
Secondly, we must be strict. But in order to be strict, to combat lawlessness and secrecy, we must also be able to open up controlled immigration channels. This control over the flow of immigration will be possible only if - and this is my third point - we act efficiently without too much bureaucracy. On the matter of immigration for work, I cannot understand why the Group of the European People's Party has proposed such a bureaucratic and inefficient mechanism in certain amendments.
Lastly, we must also be able to work without discrimination. Our new Treaty rejects discrimination very clearly. As far as family reunification is concerned, the new convention will have to be extremely consistent if we are to prevent our policies spreading selfish attitudes and national fears throughout the community instead of looking to the future.
Mr President, I think I am going to be repeating a lot of what has been said by colleagues in this debate. The debate is actually on two separate issues: firstly, the rules on admission of third-country nationals into the European Union and, secondly, the rules on admission of third-country nationals into Member States.
With respect to the first, what the Commission is trying to do here is to deal with the issues of paid employment, seasonal workers, people who want to come in on the basis of an independent economic activity, study and vocational training, nongainful activities and family reunification. Of course, we all agree that entry into the European Union needs to be managed in some way and we are not in favour - at least not in the PSE Group or, for that matter, in the British Labour Party - of allowing free entry. What we need to counter the unreasonable and reasonable fears that exist in our society are reasonable controls. We need sensible controls to manage admissions.
Unfortunately, as the legislation stands, the admission requirements are almost impossible to fulfil and lay down conditions which clearly are not going to be met. For example, under the original proposals, if you wish to reapply, changing your category of entry, you must return to your country of origin in order to apply and must remain there until you get an answer. There does not seem to be any indication of how long you may have to wait until you receive an answer to your request.
At the moment, it is also stated that bilateral arrangements may be more favourable than those laid down in the legislation. But it is also provided that in future, once this proposal is enacted, more favourable arrangements must have the prior approval of the Council of Ministers and that, if a country wants to negotiate bilateral arrangements, it must inform the other Member States and the Commission in advance that it is negotiating more favourable bilateral arrangements. Many countries in the European Union have special relationships with various parts of the Third World, and it seems to me that aspect of the proposal needs looking at again.
Secondly, with respect to free movement of citizens inside the European Union, Mr White was very eloquent. I have similar examples to the one he gave, which I will not repeat. But to suggest that when school parties travel around the European Union, legally resident third-country nationals who are ten years of age may have to get visas seems to me to be an absurdity. On many occasions in the past the European Parliament has argued that legally resident third-country nationals residing in the European Union should have the same rights and the same duties as everybody else. It is very important that we maintain that position, because as the Schengen Agreement and free movement provisions stand at the moment, it is very clear that this is going to happen anyway. We need to ensure it can happen legally.
I understand the work Mr Lehne has done on this report: it is very difficult and very controversial. I have to say to him that I realize it is a difficult subject, but at the moment we are a long way away from something that members of the British Labour Party and the PSE Group are capable of supporting.
Mr President, ladies and gentlemen, we have heard some points made here today by Mr Pirker and Mr Nassauer which I would have liked to reply to in person, but these gentlemen preferred to move on to other activities, following their vigorous words. This is often the case, by the way.
As the previous speaker pointed out, Mr Lehne put a lot of work into this report, and I would like to make two points regarding what he said, as rapporteur. Mr Lehne, we will certainly give further consideration to your requests in the votes. In the amendments submitted by the committee, there are two possible versions to which we must indeed give further consideration. I thank you, as rapporteur, for drawing our attention to this.
I would like to ask, however, what is actually at issue here. We must try to distinguish between what we want to achieve and what the current reality is. Here Mr Nassauer says, in well-chosen words, that the European Union is not an immigration country or an immigration region. A few weeks ago we all complained about having so much illegal immigration in Europe. So what is going on? Of course we have illegal immigration in the European Union. Why do we have it? Because we are an immigration zone. We cannot create a world of our own choosing. So Mr Nassauer must be honest and say that we do not want to be an immigration area. That is something else, but that we actually are one is indisputable.
That we do not want this to happen in a disorganized way, on the other hand, on this point - and on this point only - I concede that Mr Pirker is right. So, if we want to organize it we must proceed relatively objectively and not in a controversial manner, even if we are in the middle of an election campaign in Germany and it is, of course, fun to stir things up a little.
However, what are we actually talking about, Mr Lehne? Amendment No 48 states: ".. may request ... an extension' . People who can apply for an extension - yes, at least this is still possible - can also be rejected. So it is by no means a guarantee, but merely a recommendation. According to Amendment No 49, admission "may be granted ... for the purposes of paid employment in order to fill a job vacancy ". "Granted' does not mean that it is guaranteed, but that this is at the discretion of the Member State in question. According to Amendment No 51, the right to exercise family reunification may be exercise subject to application, which in Germany means following detailed examination. You know this as well as I do from experience at local authority level. In Amendment No 52 the difference is that you want to admit children below the age of legal majority and we want to admit children in the immediate family. Well, we can argue whether this concerns only children who have not reached full legal age or the grandmother of the person in question. The European Union will not fall apart as a result of this.
Because you know this, Mr Lehne: in your own Amendment No 80 on students and other applications for purposes of taking up employment, you have very nicely written that this chapter, as strict as you would like it to be in your recommendation, does not prevent Member States from having rules which are more favourable to applicants. On this point we are in agreement again, after you made quite a radical change. I therefore propose that if we can agree to try to reach agreement tomorrow on what we should allow, and to avoid controversy, then we will be serving the European Union, its citizens and those who wish to come here.
Mr President, ladies and gentlemen, I greatly appreciate the time and energy which the rapporteur and other Members have devoted to familiarizing themselves with this proposal. Today's debate was very worthwhile and showed at least two things. Firstly, it showed that the immigration issues are and remain priority political issues. In certain Member States immigration has for many years contributed to political, social and economic development. In other Member States this is relatively new. What we need to do now is to examine jointly how the challenges in the area of immigration policy should be handled in future.
Secondly, today's debate shows that the issues are complicated and cover a broad political field. There are a lot of questions. What can we do to create the conditions for people to remain in their home countries? How do we control the flows of immigration which arise? How do we explain to the outside world that we cannot offer room for everyone? What do we do about the trafficking in people which is taking place? How do we ensure that immigrants are integrated into society? How do we justify alienation and social exclusion? These are controversial questions. The solutions which we propose must therefore be well thought out, clear and consistent.
Migrants are going to continue to try to come to Europe for the foreseeable future. The basic reasons are largely the same as in earlier migrations. People are looking for a better life for themselves or for their children. Today there are no unpopulated continents, which is why these people are trying to get to places which can be physically reached. We must accept this as a permanent and normal state of affairs and not see it as something temporary and dramatic. The solutions we propose must therefore also be long-term and, above all, lasting. In addition, we have come to a point where the answer must be sought in cooperation with other countries. The citizens also expect the European Union and its institutions to help.
Mr President, that is the main reason why I drew up the proposal we are discussing today. The conditions for immigration are broadly the same in all the Member States of the Union. But we still have different rules. This creates uncertainty and confusion among the citizens of third countries. It also undermines the trust which there needs to be between the EU's Member States in order to be able to build up a practical working cooperation on these issues.
This initiative has already set in motion a debate on how Europe's future immigration policy should be shaped, which is also what I had hoped for. Not least, today's lively debate here in Parliament shows what strong differences of opinion exist. I have also closely followed the various rounds of the committee's discussion of the proposal. I recognize many of the arguments, both from the internal discussions in the Commission and from the reactions in our Member States. A very large number of amendments have been submitted. Some of them concern the more central points of the proposal.
A very important part of this proposal concerns the rules for family reunification. This is a fundamental right and all the EU's Member States have both a collective responsibility and collective commitments by virtue of a number of international agreements. The chances of agreeing on a common policy should therefore be good. However, the question is how far we should go. The concept of the family varies from one Member State to another. The same is true of age limits. On both these points my proposal represents a considerable step forward compared with the current fragmented situation. Now the discussions in the Council of Ministers will show whether there is further room so that we can move the positions forward.
Another issue concerns citizens of third countries who have lived legally in our Member States for a long time. Experience shows that stability and length of stay are a prerequisite for integration. My view is that a third-country national who has legally lived and resided in Europe for a long time should be able to live on more or less equal terms with EU citizens. For example, it is reasonable under certain circumstances for immigrants also to be able to look for a job in another Member State. The alternative is a segregated Europe, with everything that entails in terms of discrimination, social unrest and instability.
I am sometimes asked if this was really the right time to submit this proposal. I sometimes hear that it would have been better to wait until the new Amsterdam Treaty had entered into force. I do not agree with that. I have submitted the proposal to start a debate both here in Parliament and in the Council of Ministers about the factual issues of immigration policy. When the proposal was presented there was not a single concrete initiative in the Council in this area. I see it as the Commission's clear duty in such a situation to use its right of initiative. It is of course true that the new Treaty will give me the opportunity to use other, more effective tools, but the issues will remain the same nonetheless. I do not see any reason to delay a debate on the substance of immigration until we can give it another form. Obviously, the Commission will submit a new initiative once it is able to use the new instruments.
The negotiations on this proposal will intensify under the Austrian presidency. I expect the first reading to be ready some time during the autumn. After that, the work will move on to finding compromise solutions where opinions differ.
There are already a large number of opinions on the proposal. I expect the thoughts and ideas put forward in the Lehne report, and the amendments being presented, to be taken into consideration too when the negotiations continue. Hard work, goodwill and, above all, a lot of patience will doubtless be needed before the efforts bear fruit.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Fundamentalism and the European legal order
The next item is the report (A4-0328/97) by Mr Oostlander, on behalf of the Committee on Civil Liberties and Internal Affairs, containing a draft European Parliament recommendation to the Council on fundamentalism and the challenge to the European legal order.
Mr President, the initiative to compile a report on fundamentalism originates from the Committee on Foreign Affairs, Security and Defence Policy. They proposed to speak on the dangers of fundamentalism under the original title. Fundamentalism which exists in all sorts of religions internationally has been referred to, and rightly so - as Mr Colajanni rightly says, as a sort of misunderstanding. It shows up in Christian religions, Hindu religion, Jewish religion and Islam. Generally speaking this does not involve government, as government should be neutral and positive in respect of religions, or in any case neutral. Problems are only created if there are conflicts with public order or with legislation, in particular systematic problems. These are not problems concerning religion, but problems concerning an excess of, or - to use Mr Colajanni's expression - a misunderstanding about religion.
The Presidency of Parliament considered this subject to fall within the competence of the Committee on Civil Liberties and Internal Affairs. While working on this I arrived at the conclusion that the word 'dangers' in the title was wrong in any case, and it was better to speak of a 'challenge' . Because there are many dangerous terrorist or violent movements in Europe and the politically-engaged 'Islamic' fundamentalist orientation is one of the smallest amongst them, as well as one of the least significant. I think it is important to state that religious fundamentalism and its excesses refer, in fact, to a rather insignificant phenomenon. It is important to establish this. Hence my preference for 'challenge' .
I intend to use my report to refute the alarming coverage this issue currently receives. It is more attractive to portray someone with an unusual appearance, an unusual mode of dress and an unusual pronunciation in the western European media. That makes it interesting for the viewer. But it is far from representative of the European Muslim citizen. In fact, there is a certain danger in this extreme presentation of everything connected with Islam.
Very recently, the scandal feature of one of the Dutch television stations presented a Dutch Government internal security service report, which in fact is characterized by striking parallels with the resolution I propose, as an indication of how dangerous Islam is in the Netherlands, whereas the report - entitled 'Political Islam in the Netherlands' - does not remotely give cause for that view. It is therefore important to make the title represent the contents, and to refute any prejudices. Moreover, it is important to propose a policy which can prevent the creation of any problems or difficult challenges. That is what my report and my resolution purport to do.
I advocate that a positive policy be conducted in the whole of Europe, in particular so as to prevent trouble, and to ensure that Muslims know that they are completely integrated and accepted. A lot remains to be done, as there is discrimination in the religious area in fulfilling Muslim obligations to a certain extent, in particular where the training of their own leaders is concerned.
I am therefore strongly in favour of the creation of training opportunities for Muslims in Europe, particularly in theology, and I advocate this in the report. I believe that scientific study centres should become available for them, in order to educate leaders who have full knowledge of the European culture and are not foreign to it, and who will be able to provide the second and third generation Muslims in Europe with appropriate pastoral care.
So I consider it very important that we make everybody in Europe, including the Dutch Government, understand that comparisons are useful, as regards what we do with the Muslims in our society, and to take stock. I advocate a comparative study into the different kinds of policies which exist, so that this study can form the basis for tracing the shortcomings in certain countries. Governments will then be able to modify their policies based on experience from their colleagues in other countries.
But it is important for Muslims to know European culture well too, as is true for many Europeans. It is very important to know how the constitutions and legal systems of Europe function. It is important to know that we in Europe are generally of the opinion that the competencies of various institutions, such as those of religious communities and public authorities, must not be confused. A religious community which appropriates the competencies and means which really belong to the state is on the wrong track, and vice versa . I think this is at the heart of the so-called fundamentalist issue.
In my opinion, people who have a different view in the world of Muslims or in fundamentalist circles are not really a problem for the European Union. To repeat, a problem only arises if there are gross violations of the law and conflicts with public order. I appreciate the fact that we speak our mind clearly in this Parliament, including where the media and our own citizens are concerned: that we have a positive policy, and that we give a clear signal that we take the Muslim citizens in Europe - who contribute greatly to our culture and economy - seriously, and that we accept them as citizens too.
Mr President, Mr Oostlander's report contains a number of positive points and proposals, particularly where it calls for tolerance towards different religions and cultures, where it warns us against mixtures of religions and fundamentalist deviations of these religions, and where it recommends measures to deprive religious extremists of favourable ground in Europe.
However, I regret the fact that Mr Oostlander chose to look solely at Islamic fundamentalism, and the speech he has just given has not convinced me. Of course, this type of fundamentalism was tragically illustrated by the wave of attacks in France. However, does this mean to say that no other type of religious extremism constitutes a threat? In fact, the tragedy which we deplored today shows that in Northern Ireland, where the Orange Order does not accept being deprived of its annual provocations, the fundamentalists are not prepared to mark time. Certainly, the rapporteur deliberately omitted this problem which, I admit, goes beyond a purely religious problem, but other Christian forms of fundamentalism are at work in Europe.
Europeans value their security, yet they also value their freedom, particularly their freedom to lead their personal and private lives as they wish. The anti-abortion commandos, guided by Catholic fundamentalists, have not killed as yet in Europe as their American counterparts have done. However, they clearly demonstrate this movement's determination to impose its objectives and values, even by force: the return to an imposed moral order and the intrusion of religious issues into the public sphere, as well as threats to the status of women, the rights of homosexuals and secularity, and all this accompanied by violently xenophobic and anti-Semitic statements. This struggle by Catholic fundamentalists for a regression of society, for interference in the private sphere, is laden with threats and violence towards the rule of democratic law and freedoms. We should have been worrying about this, starting from today. I know the rapporteur intentionally avoided this aspect of things and I regret that.
As regards Islamic fundamentalism, it seems to me that the opportunity has been missed to remind certain Member States of their responsibilities - Member States which, for honourable reasons of tolerance, but also for other reasons which are perhaps less worthy, welcome into their territory and tolerate core activities of Islamic terrorism. The struggle to be carried out must be collective, loyal and free from ulterior motives. I would have thought it useful to remind the Member States of that with this report.
Mr President, on behalf of the Group of the European People's Party, it is a real pleasure for me to take the floor to talk about this report by Mr Oostlander. I think it is a magnificent report, both in its original drafting and in its present form, rounded off with the amendments we have all signed.
Obviously, this report confines itself to a limited scope - as Mrs Lindeperg has pointed out - but there can be little doubt that its conclusions can be extrapolated to any form of fundamentalism.
What is included within the scope of this report? Well, it points out once again, loud and clear, that we live in an open society based, in the last analysis, on democracy, the rule of law, the defence of human rights and the separation of powers. In particular, as Mr Oostlander underlined very well, it is based on religion being a private matter for each and every one of us, of no significance to the state. As a result, people can hold any view they like, as long as they keep within the law, the legal framework and the legal order. What this report reveals is how complicated and dangerous it can be when ideas which should remain in that private sphere begin to be used to recruit people to commit violence, and cause real problems for social coexistence.
Undeniably, Mrs Lindeperg, you said this report has shortcomings, which I do not see as such. We have said that this report voluntarily restricts itself to these aspects. There are other very serious forms of fundamentalism, and I come from a country which suffers from them: the fundamentalism of people who set up their political ideas, or any other sort of idea, and constantly kill, commit violence and restrict everybody's freedom. It is true that all those sorts of fundamentalism are excluded from this report, but Mr Oostlander's conclusions - which I hope will be approved by an ample majority of this Parliament tomorrow - can be fully extrapolated, in order to proclaim once again that we are an open society, that we want to be an open society, and that an open society is a lawful society, governed by the rule of law and not protected on any other basis, in this case religious, mentioned in Mr Oostlander's report.
Mr President, ladies and gentlemen, the Oostlander report calls for the following remarks from my group. The report entitled "Fundamentalism and the challenge to the European legal order' presupposes, entirely logically, the existence of a commonly accepted definition. But this is not the case, as is in fact recognized by the rapporteur himself. This does not mean that the attacks on human rights, the difficulties as regards public order, and even terrorism, mentioned by Mr Oostlander, do not have their place in our debates. On the contrary, they must be debated within the appropriate framework. Moreover, concentrating on Islam in the framework of a study on religious fundamentalism, which could irritate the Islamic community, could adversely affect the general balance of the report.
We must be clear: my group believes that everything that comes under the heading "attacks on human rights, terrorism or other highly reprehensible acts' must be combatted mercilessly. Several initiatives taken in the context of the third pillar, concerning police and judicial cooperation, have already allowed our Parliament to express its opinion. It will be the same in future, for the simple reason that the most important work in this field remains to be done. It stands to reason that we must agree to all the efforts aimed at imposing the rule of law everywhere and in all circumstances.
The phenomenon of fundamentalism as described by our colleague, Mr Oostlander, raises the question of whether the Member States have at their disposal the necessary means to ensure that our values of tolerance and freedom are triumphant. If they do, we could do without a Parliamentary resolution. If they do not, then it is not within the framework of a report on fundamentalism - a notion which is not, in fact, very clear - that we need to find a solution. Other possibilities are available to us: opinions to be given on Commission or Council initiatives, or own-initiative reports. Why not?
These points lead me to conclude that my group will not be able to support the Oostlander report. Mr President, this is not a matter of any sort of discredit to the rapporteur, but is rather a plea to tackle the threats posed to our rule of law in an appropriate context and manner.
Mr President, like the rest of the speakers I have nothing but the highest respect for Mr Oostlander and the work he does in this House, but I have to say I have great difficulty with this report on fundamentalism. It is not helpful in my view. It could in fact stir up ill-feeling, resentment and a great deal of trouble quite unnecessarily.
There is no satisfactory definition of fundamentalism, no adequate basis, no common ground. In committee, a disgraceful amendment was tabled in an attempt to establish a link between what was called Christian fundamentalism and neo-Nazi groups. The main subject of criticism is Islamic fundamentalism, and the report seems to concentrate too much on that. Regardless of the rights or wrongs of these two hardline positions, we do not need a report calling on the European Union to pursue a preventive policy against any form of violent religious fundamentalism. It is up to the Member States to deal with violence, whatever its origins or intent. It is up to the Member States to formulate the most appropriate and responsible policies aimed at integrating religious minorities into society. Why isolate and point a finger at Islamic fundamentalism when we do not truly understand the meaning and the philosophy behind Islam anyway? What about political fundamentalism, or cultural or environmental fundamentalism? Why do we not deal with this subject as a whole?
The report talks about the need not to fuel religious fundamentalism or provoke any unnecessary anti-Western reactions. Again I say that this report is not helpful. Indeed, it is guilty of the very thing it is trying to warn about - fundamentalism itself. Fundamentalists often try to impose acceptance of their views through legislation.
Finally, Mr President, I feel that I must mention the questions to the Commission and in particular Question 53 by Mr Alf Lomas on racism and fundamentalism in Brussels. It is very important that we look at this question when it comes up in the House.
Mr President, today we are faced with a report which deals with the important, complex subject of fundamentalism. Because of the time I have available, I would like to mention a few specific points which I do not think are very clear in the report.
Firstly, I regret the fact that when the report talks about violent religious fundamentalism, it makes particular reference to Islamic fundamentalism, when I do not believe this tendency is the birthright of any one religion or another. They can all suffer from it to a greater or lesser extent, as Mr Oostlander has just recognized. Nevertheless, his report reveals a clear imbalance in this respect.
As with all religions, not all the exponents of Islam can be lumped together under the same heading. To do so would be extremely irresponsible. Bearing in mind the diversity of the different Islamic tendencies, the radical trends must be clearly distinguished from those which do not question the values of freedom and democracy in any way whatsoever. Based on that distinction, I believe that dialogue with European Muslims should be above any potential intransigence or intolerance from one side or another. In that sense, I think the European Union should realize that a certain Islamic inspiration is a constant feature of political movements in countries of the Muslim world. We should accept that, as long as respect for human rights and democratic freedoms is considered to be an essential condition which can never be given up.
Furthermore, I would like to say that the stereotypes about some religions - including Islam - generally correspond to a lack of information and understanding of the subject. That should be put right by means of an education policy which offers the chance to get to know all religions and cultures, especially as regards history and social relations, and which promotes a truly cross-cultural education, in keeping with Europe's multicultural nature. The media should play a major role in this task, by correcting the sometimes easy and frequent inclination towards the clichés, prejudices and mistaken opinions which people hold about cultures different from their own.
Consequently, cultural exchanges should be seen as a two-way exercise, rather than being limited to a significant "if possible' or "if necessary' . It is absolutely essential that we put an end to policies of inequality. On that basis, with a greater degree of credibility and objectivity, it is likely that we would be able to help stop certain types of fundamentalism.
Mr President, the basic idea behind democracy - the fundamental freedoms - should not be seen as the birthright of any particular culture or tradition, in excessively clear-cut terms. All cultures should and do have the ability to adapt to democracy and individual freedoms.
Mr President, as regards the challenges which the fundamentalists have presented us with, we must congratulate the rapporteur on the frame of mind which prevailed in the drawing up of this report. It emphasizes, in particular, the importance of preventing violent fundamentalism, seeks to ensure that the elements of trouble do not sow the seeds of disorder and discord within the European Union, and calls for the adoption of a policy of integration, which is particularly dear to the citizens of my country.
However, this text does demonstrate a very worrying tendency. We move from fundamentalism to religious fundamentalism and from religious fundamentalism to Islam and Muslim fundamentalism, Islam being specifically mentioned in 19 paragraphs of this text. This all happens as if Opus Dei Catholic fundamentalism were not at work within this or that government in our very own Union, or as if Jewish fundamentalism were not at work in connection with European policy in the eastern Mediterranean.
The report thus sticks to a description, or rather an indictment of Islam, the countries where it rages, and those who are accused of supporting it; this means that this text is no longer capable of leading to any serious reflection.
Until such time as all the elements of ideological or religious fundamentalism which were discarded are one day tackled as they should be, we will not vote for Mr Oostlander's report.
Mr President, Wittgenstein the philosopher once said: "What cannot be spoken about should be kept quiet' . You should not pronounce on a subject on which you cannot make any definite comments. Fundamentalism is a phenomenon which is difficult to put into words, certainly if one tries to give it a political meaning. The present recommendation creates more confusion than clarity.
Fundamentalism is clearly distinguishable from religion. Somebody believes on the basis of a personal conviction in which experience, reason and heart play a role. Human power and compulsion play no part in this. Under fundamentalism, fear and compulsion are central. It is a case of perverted religion. This also occurs in ideological movements such as Communism under Stalin and Mao.
Another example is relativism. A form of this is the unfortunate pronouncement that not a single religion harbours a germ of hatred. This would allow for tolerance in respect of and by any religion. But this ignores the pretension to truth on the part of religions.
I am a convinced Christian; the Bible is for me the Word of God which guides my life. I know myself saved in Christ, who said: ' I am the Way, the Truth and the Life' . Other religions are idolatrous religions, according to this belief. They harbour, as it were, the germ of hatred in their bosom because they do not recognize the God of the Bible as the only One.
But this conviction cannot be called fundamentalism. This is created when we compel others to believe the same. Europe's past shows instances where we went wrong. We always see that this occurred where government usurped religious powers or the Church usurped secular powers. The Church and the State must be separate. However, that does not make the state neutral, as the report states. No state is neutral: take Europe. Our legal orders and democracies are based on Westernized, Christian values. We have therefore made a choice. People who come and live here can be asked to fit in with this legal order. But they will not experience this demand as neutral.
Mr President, firstly I should like to put a question to you. The report is based on a resolution on the dangers of fundamentalism, yet it appears on our order paper as 'Fundamentalism: the challenge to the European legal order' . I have looked through the report. I cannot see anywhere where the change of title was agreed. I hope that you will ask the President, tomorrow morning, to rule whether this change of title is acceptable.
The resolution on which this report is based talks about the horrors of the war in former Yugoslavia, with Christians oppressing Muslims - at least that is one element of it - the massacres in Rwanda and Burundi, the blind fanaticism of Rabin's assassins - clearly the intention is to include Jewish fundamentalism - and the suicide bombers in Israel - Muslim fundamentalism. They are all outside the European Union, but the report appears to be about Islamic fundamentalism inside the European Union.
Two mistakes have been made: firstly, this is not a report which should have been produced by the Committee on Civil Liberties and Internal Affairs; secondly, Mr Oostlander has treated the subject in a particular way which does not coincide with the original wishes of those who tabled the resolution or, for that matter, its nature.
There are 19 references to Islam, but there are no references to any other religions. The report presents the stereotypical image of Islam as terrorism. Five pages out of seven in the explanatory statement are about Islam. I do not know how Europe's two to three million Muslim citizens actually feel about this.
There is nothing in the report about churches that style themselves 'Christian' and the racial hatred that they preach. The report likewise fails to mention the fact that people are trying to import this religious fundamentalism into the European Union from the United States. It does not mention the anti-abortion terrorists who, in the name of Christianity, have murdered those both offering and seeking legal abortions - again a kind of terrorism that people are trying to import here. It says nothing about the extreme elements around the Orange Order who burnt three Protestant children to death because their mother was a Catholic.
I agree we must stand together to fight terrorism. I am concerned about the situation as regards Europol. We have a duty to see where the real threat is coming from. The friends of the Taliban pose less danger to Europe than the friends of the Ku Klux Clan who sit in the far corner of this Chamber.
Mr President, unlike the previous speaker, I will not incriminate Mr Oostlander for the title he has chosen to give his report. It is a real problem determining whether certain religions, through their imperialism on civil life and private life, are compatible with our constituent principles, our European values - in other words, the free choice of the individual, the way in which he intends, in the context of laws, to organize his life.
I believe that what we can indeed blame Mr Oostlander for is the fact that he did not give sufficient consideration to this question, which is a fundamental question and one which leads us to what could be a body of principles common to the various countries, and the embryo of a European constitution.
This body of principles, Mr President, has a name in certain countries: a nice name - "secularism' . That represents the best defence against all forms of fundamentalism and the encroachments of religion on public life and the private lives of us all.
Mr President, I too think that religion should not form the basis of the consensus to live in society. But I would like to stress that I was one of the people who signed the draft recommendation to the Council which led to this report. And when we signed that recommendation, we wanted to underline why we thought it was important to raise our voice now against intolerance, against extremist and fundamentalist trends within any religion, or even against the extremist secular trends which try to prevent people carrying on their way of life if it includes religion. We also wanted to remind people of the horrors we have seen caused by a conflict between two religions in the former Yugoslavia, and also in Ireland, as mentioned by the previous speaker from my group, Mr Ford.
It was a question of seeing how we could establish a dialogue; how we could talk to religious leaders and promote all those good practices which could help to overcome such conflicts. And we did it in the aftermath of the Islamic Conference in Iran, because we thought it was important to draw attention to some of the female voices - which I want to mention specifically - within Islam and certain other religions, which are attempting to make progress towards a better life and peaceful coexistence. I thought that was an interesting initiative. On the other hand, I think an initiative which can instead be easily misunderstood as a negative sign by the millions of Muslims living in Europe is dangerous. I do not have time to go into more details, but I am going to vote against this report.
Mr President, it was with great interest that I read Mr Oostlander's report. It concerns a topic which is both sensitive and difficult to manage. The basic issue is what attitude we should take towards various kinds of religious extremism. The answer we give is closely related to respect for fundamental human rights and freedoms. However, it is also necessary to set clear boundaries on the kind of behaviour we can never accept, regardless of the justification.
Tolerance is an obvious starting point. Within the bounds of religious freedom there is room for quite a number of faiths, even some extreme ones. However, the boundary has definitely been crossed if there is violence or any kind of compulsion. Then it is no longer an issue of freedom of expression and freedom of religion. Our duty then is to protect weak, vulnerable people and to safeguard the basic values of society.
In the Union we have actively participated for several years in the work of creating a safer and more secure Europe. A large number of initiatives have also been undertaken. Let me begin with police cooperation. The Europol Convention has now finally been ratified. The rapporteur complains that Europol will not be able to deal with terrorism for another two years. However, the Member States and the Commission have both now agreed that the cooperation shall start on 1 January 1999. In fact, the first stage of the preparation work started last month when a project group was set up. In his report, the rapporteur also urges the Union to conduct a consistent and unanimous policy towards governments which in various ways encourage, support or tolerate terrorism. I think that is already happening. A large number of both political and practical measures show that the EU's Member States actively and continuously work to improve the fight against terrorism in Europe. This is done both through internal coordination, such as through the liaison officers who are put in place, and through continuous dialogue with countries outside the Union.
There is also a worthwhile coordination with the help of various working groups which have been established within both the second and third pillars. This, too, has made it easier for the Member States to conduct a dialogue on how we can combat terrorism with joined forces. As far as sanctions against countries suspected of supporting or permitting terrorism are concerned, the Member States clearly prefer to act through international fora such as the United Nations.
Mr President, we also set great store by the work which is being done to prevent the occurrence of various kinds of acts of violence. A number of initiatives have been undertaken to promote tolerance and increased understanding both inside and outside the Union's borders. This has been done within the framework of various cooperation agreements, among other things. One example is the Euro-Mediterranean Agreement and the Barcelona Declaration which is the basis of this agreement. This stipulates, for example, regular meetings between representatives of various faiths, religious institutions, theologians, academics and other concerned parties. In addition, these measures have been followed up by a number of efforts which reached their climax at a seminar on dialogue between cultures and civilizations in Stockholm in April 1988.
The Commission has also encouraged several other initiatives to increase dialogue between various cultures. An example of this was the informal meeting in Toledo in 1995 between representatives of various religious and philosophical traditions. The discussions emphasized the importance of deepening the dialogue between the religions. The Commission also supported a similar initiative in Copenhagen in 1996.
We should also not forget the role of the media in increasing understanding between cultures and religions. That is why the Commission supports the training of journalists from the Union and other countries at the European Journalism Centre in Maastricht. This has courses which deal with, among other things, non-discrimination, tolerance and minority issues. There is also a special media programme which the Commission has set up to increase cooperation between the media in the Mediterranean area.
Mr President, a policy of prevention also has to include measures to improve the integration of religious minorities into society. I fully support Mr Oostlander's view that active measures are needed to strengthen their position in the labour market. In addition, their active participation in political life must also be facilitated and encouraged. It is important to avoid segregation and discrimination and the acts of violence which almost always result from this.
As far as information and research are concerned, the rapporteur would like to see a comparative study of the positions of Islamic and Muslim organizations in the Member States. A proposal for the formulation of such a study is already being drawn up by the Commission. A meeting is to be held this autumn at which a decision on the extent and content of this study will be taken together with the Member States.
There are already a large number of activities, both in the Member States and at the European level, to increase understanding between cultures and to prevent and combat terrorism based on religious arguments.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Cross-border cooperation (TACIS programme)
The next item is the report (A4-0179/98) by Mrs Karamanou, on behalf of the Committee on Regional Policy, on the communication from the Commission to the Council, the European Parliament, and the Committee of the Regions on cross-border cooperation within the framework of the TACIS programme (COM(97)0239 - C4-0280/97).
Mr President, ladies and gentlemen, on behalf of the Committee on Regional Policy, it is my honour to present the report on cross-border cooperation in the framework of the TACIS programme and to ask this House to pass judgement on it. I also wish to express my deep satisfaction at the initiatives taken by the Commission and the European Parliament to promote cross-border cooperation covering the borders of Russia, Belarus, Ukraine and Moldova with Finland, the Baltic states and the states of central and eastern Europe that are part of the enlargement programme.
I do not need to stress the significance of cross-border cooperation and the important contribution it may have in the attempt to create greater unity on the European continent as well as economic and social cohesion, to improve cross-border relations, to propagate the principles of democracy, to strengthen peace and security, and to create good neighbourly relations and mutual understanding. It is important that an enlarged Europe should deepen its relations with Russia, Ukraine and the other newly independent states on the basis of partnership agreements and in line with the proposals of Agenda 2000.
During the planning and implementation of the programmes, we must always bear in mind the future enlargement of the European Union to enable us to take account of priorities such as the strengthening of Europe's external borders. At the same time, our regional policy must continue to give even greater emphasis to cross-border cooperation and to secure, of course, the necessary resources.
The TACIS-CBC programme focuses both on the transfer of technological know-how and on small-scale infrastructure projects. For the first time, TACIS funds will be used for direct investments within the framework of cross-border cooperation programmes. The purpose of the TACIS-CBC programme is to support viable programmes which are supported by communities on both sides of the borders. In particular, the programme supports the preparation and implementation of decentralized projects. Funding is provided for programmes facilitating local transit along the borders, establishing multimodal transport corridors linking the EU with its eastern neighbours, supporting border regions so as to enable them to overcome the particular development problems they face owing to their peripheral location and identifying local cross-border environmental problems.
Cooperation along the external borders is marked by substantial economic, social and cultural disparities. Border regions are often sparsely populated, are at risk from military invasion from neighbouring countries and are thus relatively undeveloped economically, since economic activity tends to be concentrated in the centre. These regions gradually become marginalized and have poor infrastructures and communications, since roads often run parallel to the borders. The implementation of conflicting regional policies on the two sides of the borders further aggravates the situation.
Given the development needs of north-western Russia and the needs of the common border region, the European Union should make available a substantially larger proportion of TACIS programme funds for the north-western regions of Russia. The economic and political conditions in Russia will have an impact on the whole continent of Europe, and the future of the TACIS programme of cross-border cooperation is closely linked with progress towards democracy. Democracy must be developed and strengthened, notably by strengthening society, its citizens and structures.
The European Union can - and must - help the Russian authorities and the newly independent states to address their problems, improve the living conditions of their citizens and promote stability and democracy in the region. Environmental cooperation must continue to be one of the priorities of the TACIS-CBS programme. Cross-border contacts have revealed extensive and serious environmental problems in the immediate border region with Finland. In particular, industrial pollution constitutes a serious threat to the northern environment and the Baltic Sea.
A separate category of serious problems has arisen in connection with nuclear safety in Russia and regions close to the borders of the European Community.
It is also necessary to ensure that the regions, local authorities and social partners participate in the planning and implementation of these measures. For this reason I wish to emphasize the importance of a "Small Project Fund' , comparable to current practice in the Euroregions with PHARE and INTERREG, to be made available directly to the Euroregions for promoting very small-scale projects at local level. In addition, there must be coordination between the INTERREG, TACIS and PHARE programmes, with a view to ensuring the rational and effective use of resources. We therefore call on the Commission to create a single fund for cross-border projects between the EU and third countries. It is also necessary to improve and simplify the slow, complex and bureaucratic procedures, and the Commission should rationalize its administrative culture so as better to meet the needs of regional agents. In the future, cross-border cooperation must be based on a common, integrated, long-term cross-border strategy.
Mr President, Mrs Karamanou, from a long way away from the Baltic Sea, has produced a well-informed report on the problems of the Baltic region. I should like to thank her for that.
The biggest problem in the development of the TACIS programme is bureaucracy, and there are two types. There is the EU bureaucracy in the granting of aid and the bureaucracy that exists in the countries receiving the aid. EU aid programmes on the one hand often lack cohesion, and on the other hand tend to overlap, and fail to coordinate aid between different Community programmes. There should be coordination and there should be responsible coordinators.
With TACIS we are talking about very small sums of money. To a certain extent they are earmarked so that the best projects do not always get selected. TACIS money is an EU policy buffer against countries receiving aid. For example, the EU committed itself, via the G7 group, to the construction of the reactor shelter at Chernobyl without the committed parties having legally-based funds in the budget for it. The policy money required is to be taken out of the TACIS programme. As such, it is a political reserve fund.
This criticism is not necessarily aimed at cross-border cooperation. There are often two parties involved, who are known to each other. Because of that it is possible to spend funds more wisely than, for example, extending them to Siberia, where there are no corresponding parties. Siberia certainly needs the money. But it is important always to promote those projects we can keep an eye on. It would seem that TACIS aid is largely monopolized, and funds often go to places where they have an excellent technique in applying for aid. We should get rid of such favouritism in respect of consultants.
Mr President, I too wish to thank Mrs Karamanou for a report that was both excellent and concrete insofar as content is concerned. Because I myself am the European Parliament's easternmost Member, from near the Russian border, I cannot help acknowledging the fact that I am very much in touch with problems connected with cross-border cooperation between Finland and Russia. I therefore think the ideas contained in this report are excellent, that is, that sustainability must be achieved within the framework of the TACIS programmes, and that the TACIS-CBC programmes must, as well as being long-term, be administratively compatible with the INTERREG programme, to ensure the effective usage of funds.
The report proposes common funding for cross-border cooperation. That would be an excellent way to solve this problem. I also think it an excellent and most welcome proposal from the Committee on Regional Policy that coordination between TACIS-CBC and INTERREG should be included in structural fund reforms.
Another important contention is that we try to prioritize cooperation between regional authorities, and that, in the future, when we have got rid of these administrative problems, funds available for the TACIS-CBC programme must be substantially increased, with environment, the narrowing of social inequality, and concrete solutions for border-crossing points as priorities. The frontier between Finland and Russia is the frontier between the EU and Russia, and the European Union must also bear the responsibility for smooth and contained operations at border-crossing points.
Mr President, my congratulations to the rapporteur, who showed in the Committee on Regional Policy that, with great charm and powers of persuasion, she made a success of this report. There are a very few points, however, with which I would disagree. The rapporteur requests a single fund for cross-border projects between the EU and third countries. I think there is a danger here that funds for programmes which are currently separate might get mixed up with these. At present we know how much the EU Member States receive and how much non-Member States receive. That should continue to be the case.
The rapporteur also wants small-scale projects to go ahead without a public tendering procedure, and to make the latter unnecessary. Although we are all against excessive bureaucracy, it is my opinion that even for small-scale projects the relevant rules of public tendering should be followed.
Lastly, even if some neighbouring countries consider a specific Baltic Sea Programme to be reasonable, my view is that we would need several separate budget headings in future if we were to introduce this. We should not proceed with such a specific programme.
Mr President, I should first like to congratulate Mrs Karamanou because I think she has produced an excellent report on cross-border cooperation within the framework of the TACIS programme. Obviously, this is one of the longest borders of the European Union - the 1 300 kilometres separating Russia and Finland. There has been persistent confrontation along that border, which has been completely closed for a long time.
Along these borders with the countries of the east, cross-border cooperation is more complicated than within the European Union. There are economic, social, cultural and organizational differences, and cooperation becomes much more difficult. It is right that regional and local authorities should participate. Cross-border cooperation often takes place at municipal level, but in order to be effective, there needs to be more coordination and transparency, and local authorities need to be given information and training on what they can do in the field of cross-border cooperation. Otherwise the programmes get bogged down in bureaucracy and, in that sense, they end up not being effective.
It is true that infrastructure needs to be built in these projects. It must also be remembered that cross-border projects are not projects in the border zones. They are projects which pass from one side of the border to the other, and help to bring the people on the two sides closer together.
Mr President, the Green Group in the European Parliament is also very satisfied with Mrs Karamanou's report on the TACIS programme. We warmly support the basic proposals it contains, such as the notion of one integrated funding system, and the idea that all activity should be coordinated very visibly in conjunction with other funding instruments, like INTERREG, for example.
It is very important for TACIS to become a flexible instrument in this way, because the problems that exist on the other side of the EU's eastern border are immense, and it is surely worth reminding everyone once more of the gulf that still exists in standards of living between Russia and Finland. It is considered to be greater than that between the USA and Mexico.
I believe in future we must lay much more emphasis on problems of the environment, and we think it is right that the report separately identifies the problems of nuclear safety. Right across the border from the European Union and Finland there are dozens of extremely dangerous nuclear reactors: in the Kola peninsula, in St. Petersburg, and right up in the north of the Kola peninsula in Murmansk there are military reactors, which we should also turn our attention to. Luckily, the European Union has to some extent supported preliminary efforts now to solve these enormous problems. But we should also aim to actually shut down these nuclear reactors completely and deal with the problems of nuclear waste in a satisfactory manner.
I would still like to mention that it is terribly important that proper social policy be developed in Russia, exactly because of this huge gap in the standard of living. If that does not happen, the problems are certain to blow up in our hands.
Mr President, Madam Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur very warmly on her report. This report underlines the need for us, the European Parliament, constantly to examine the developments which take place on the periphery of our Union and, particularly, to examine occasionally how the Commission implements policies, particularly in the case of important foreign policy programmes such as MEDA, TACIS and PHARE.
We know - and several speakers have already referred to this - that in the field of TACIS we are concerned with countries whose policies are based on very different traditions from those we are used to. For this reason, the Commission deserves understanding if it sometimes does not immediately achieve the desired results. On the other hand, we can and must expect the Commission to state quite clearly what requirements it thinks it must have in order to be able to implement these policies properly, for example in the field of TACIS. In the end it is only in this way that policies can be accepted. After all, Parliament exists for the purposes of examining this.
An example of an issue which has not yet been mentioned in this discussion is the fact that the Committee on Budgets, in relation to the use of funds for cross-border cooperation - TACIS - discovered that in 1996 and 1997 a total of ECU 58 000 was used from the estimated sum of ECU 60 million. I hope that in a later report we will be able to note better execution of the project, and that by then the implementation of the projects you mentioned will have been improved.
Mr President, the TACIS programme is intended to try and ease the switch to democracy and a market economy in certain targeted countries - that is, Russia, other countries once part of the Soviet Union and Mongolia - and promote the integration of these countries into the world economy.
Finnish consultants have succeeded in establishing good projects through the programme particularly in the border regions of Russia, and obviously elsewhere. Experiences with the TACIS programme have not always been positive however. It is typical of projects that the foreign firm brings along experts, and local expertise and resources are not used, although they exist and are of high quality. This has understandably led to rancour, especially in Russia. Furthermore, the programme lacks a proper investment component. Although increased opportunities for investment have already been spoken of, there has been no real change in the situation as yet. What is the point of making technical and economic analyses if no changes can be implemented, even though the records show them to be beneficial? Opportunities for funding therefore have to be improved considerably.
I wish to finish by laying emphasis on the importance of the speedy resolution of environmental and nuclear safety problems that exist in the Russian/EU border regions by using the TACIS programme to its best advantage.
Mr President, I too would like to congratulate the honourable Member, Mrs Karamanou, for the report and resolution on TACIS cross-border cooperation. Such cooperation will become increasingly important in the future. An enlarged EU will have extended frontiers with Russia. It will have frontiers with Ukraine, Belarus and Moldova as well as direct access to the Black Sea. TACIS cross-border cooperation will contribute to economic development and stability throughout the whole region.
The report identifies actions in the field of environment and energy efficiency as priorities. The Commission shares this view. It is reflected in the fact that more than 30 % of the 1996 and 1997 programme budget was allocated to projects in these fields. Another issue highlighted in the report is the need to support the removal of practical obstacles to border crossing and customs clearance. A large part of the projects under the TACIS cross-border cooperation programme relates to improvements in these areas. In the future these activities will not only be concentrated on local transits. Projects will also be directed to border crossings on the main transport corridors linking the newly independent states with central and western Europe.
There have been delays in the implementation of the programme but, as the rapporteur underlines, this is to a large extent a consequence of the cross-border character of the cooperation. The implementation of projects relating to infrastructure has been shown to be particularly complex. They often involve many ministries as well as various authorities. However, improvements should be made. A stronger link to existing administrative structures in other EU cross-border cooperation programmes is one example.
The Commission shares the rapporteur's view that training and development of local administrations must be another priority for cross-border cooperation. The Commission has allocated ECU 1 million to regional capacity-building initiatives for 1997. The projects are on the way to being implemented.
Finally, I should like to emphasize that cross-border cooperation in central and eastern Europe will become increasingly important. Parliament's report and today's debate have been a useful contribution to the development of the Union's policy in this field.
The Presidency congratulates the rapporteur, Mrs Karamanou, on the broad acceptance by the House of this important report.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 7.50 p.m.)